          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 1 of 17 Page ID #:313


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                   dmanthripragada@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    SHAUN A. MATHUR, SBN 311029
                   smathur@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            9    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
          10     Facsimile: 949.451.4220
          11     Attorneys for Plaintiff POSTMATES INC.
          12                          UNITED STATES DISTRICT COURT
          13                         CENTRAL DISTRICT OF CALIFORNIA
          14     POSTMATES INC.,                          CASE NO. 2:20-cv-02783-PSG
          15                      Plaintiff,              DECLARATION OF THEANE
                                                          EVANGELIS IN SUPPORT OF
          16          v.                                  POSTMATES’ MOTION FOR
                                                          PRELIMINARY INJUNCTION
          17     10,356 INDIVIDUALS,
                                                          Hearing:
          18                      Defendants.             Date:    May 4, 2020
                                                          Time:    1:30 p.m.
          19                                              Judge:   Hon. Philip S. Gutierrez
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 2 of 17 Page ID #:314


            1                        DECLARATION OF THEANE EVANGELIS
            2          I, Theane Evangelis, hereby declare and state:
            3          1.      I am an attorney duly licensed to practice law before all the courts of the
            4    State of California as well as the United States District Court for the Central District of
            5    California. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, and am one
            6    of the attorneys of record for Plaintiff Postmates Inc. in the above-entitled action. Unless
            7    otherwise stated, I have personal knowledge of the matters stated herein, and if asked to
            8    testify thereto, I would do so competently.
            9          2.      I submit this declaration in support of Postmates’ Motion for Preliminary
          10     Injunction.
          11           3.      On March 6, 2019, counsel for Defendants, Keller Lenkner LLC, wrote to
          12     Postmates’ General Counsel, asserting that Keller Lenkner “represents more than 3,000
          13     Postmates drivers in California and Illinois” who allegedly had been misclassified as
          14     independent contractors. Counsel stated that his law firm would “proceed with every
          15     arbitration simultaneously” unless the parties could “agree on an alternative proves for
          16     resolving [his] clients’ claims.” Counsel further stated that “proceeding to arbitration
          17     would obligate Postmates to pay AAA more than $20 million,” and that “[t]hese
          18     numbers will continue to grow, as roughly 500 additional drivers engage our firm each
          19     week.” A true and correct copy of Keller Lenkner’s March 6, 2019 letter is attached as
          20     Exhibit A.
          21           4.      On April 22, 2019, Keller Lenkner sent the following documents to AAA:
          22     (1) a cover letter requesting that AAA invoice Postmates for arbitration filing fees
          23     related to 4,925 alleged claimants; (2) a single document setting forth the alleged
          24     claimants’ grievances in generic terms that were not specific to any particular individual;
          25     (3) a spreadsheet listing the 4,925 alleged claimants to whom Keller Lenkner asserted
          26     that the claims document uniformly applied; (4) a packet of fee waiver applications
          27     asserting that 4,593 of the alleged claimants were entitled to fee waivers pursuant to
          28     California Code of Civil Procedure section 1284.3; and (5) copies of Postmates’ May

Gibson, Dunn &
Crutcher LLP

                                                               2
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 3 of 17 Page ID #:315


            1    2018 and April 2019 Fleet Agreements. These documents were sent to counsel for
            2    Postmates via email. A true and correct copy of Keller Lenkner’s April 22, 2019 cover
            3    letter is attached as Exhibit B. A true and correct copy of the grievance document,
            4    which was provided as Attachment B to Keller Lenkner’s April 22, 2019 letter, is
            5    attached as Exhibit C.
            6          5.     On May 13, 2019, Keller Lenkner sent to AAA by email: (1) a cover email
            7    requesting that AAA invoice Postmates for arbitration filing fees related to 768 alleged
            8    claimants; (2) a spreadsheet listing the 768 alleged claimants; (3) a single document
            9    setting forth the alleged California claimants’ grievances in generic terms that were not
          10     specific to any particular individual; (4) a single document setting forth the alleged
          11     Illinois claimants’ grievances in generic terms that were not specific to any particular
          12     individual; and (5) a copy of Postmates’ May 2018 Fleet Agreement. These documents
          13     were sent to counsel for Postmates via email. A true and correct copy of Keller
          14     Lenkner’s May 13, 2019 cover email is attached as Exhibit D.
          15           6.     AAA assigned a single administrator to collectively administer all of the
          16     claimants’ purported claims. Postmates expressed that it was ready and willing to
          17     arbitrate claims individually, but explained to AAA that Keller Lenkner’s purported
          18     arbitration demands were insufficient to initiate arbitration under the Fleet Agreement.
          19     Nevertheless, AAA determined that it would administer the arbitrations and assess filing
          20     fees under its “Employment/Workplace Fee Schedule,” which, at the time, called for
          21     assessment of a $1,900 administrative fee payable at the time of filing by a business
          22     against whom an arbitration demand was submitted.
          23           7.     Postmates and Keller Lenkner engaged in numerous meet and confer calls,
          24     in which Postmates raised concerns regarding whether Keller Lenkner actually
          25     represents each claimant it purports to represent. Keller Lenkner did not provide any
          26     proof demonstrating that it in fact represents each individual that it claims to represent.
          27           8.     Although it maintained that Keller Lenkner had not properly commenced
          28     arbitration, Postmates agreed to mediate with Keller Lenkner. The parties exchanged

Gibson, Dunn &
Crutcher LLP

                                                             3
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 4 of 17 Page ID #:316


            1    mediator strike lists and selected a mediator, but the parties were unable to schedule a
            2    formal mediation to take place in May, and Keller Lenkner refused to mediate in June
            3    or July 2019.
            4          9.     On May 31, 2019, AAA requested Postmates’ position on whether AAA
            5    may properly assess fees. Postmates responded by letter the same day, explaining that
            6    no arbitration proceedings had begun because Keller Lenkner’s arbitration demands
            7    were deficient under the terms of the Fleet Agreement and AAA’s rules. A true and
            8    correct copy of Postmates’ May 31, 2019 letter to AAA is attached as Exhibit E.
            9          10.    On June 3, 2019 Keller Lenkner filed a Petition to Compel Arbitration in
          10     the Northern District of California, seeking an order compelling Postmates to pay over
          11     $11,000,000 in arbitration filing fees to AAA and commence arbitration with 5,257
          12     purported California claimants. Adams v. Postmates Inc., No. 3:19-cv-03042, Dkt. 1
          13     (N.D. Cal. June 3, 2019). On the same day, the claimants also filed a Motion to Compel
          14     Arbitration seeking the same relief. Adams, Dkt. 4. Postmates argued that Keller
          15     Lenkner improperly sought to compel de facto class arbitration in violation of the Mutual
          16     Arbitration Provision’s Class Action Waiver, and filed a cross-motion to compel truly
          17     individual arbitrations. Adams, Dkts. 112, 228.
          18           11.    On June 7, 2019, AAA stated that it would “decline to administer” the
          19     purported claims further unless Postmates paid $11,022,400 in “administrative fees” by
          20     June 13, 2019. A true and correct copy of AAA’s June 7, 2019 letter is attached as
          21     Exhibit F.
          22           12.    On June 10, 2019, Postmates responded to AAA and requested that AAA
          23     suspend proceedings under AAA’s Rules in light of the issues raised in Adams.
          24     Postmates explained that it “is ready to arbitrate individual claims properly brought
          25     under the terms of each individual’s Fleet Agreement and AAA’s rules,” but that the
          26     purported “[c]laimants have exploited AAA’s rules by filing a collective demand and
          27     simply referring to it as a group of ‘individual’ demands.” Postmates reiterated that it
          28     “is fully prepared to proceed with—and pay its share of the filing fees for—the

Gibson, Dunn &
Crutcher LLP

                                                            4
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 5 of 17 Page ID #:317


            1    individual arbitration of any claimant who perfects his arbitration demand, provided that
            2    AAA can develop some type of reasonable payment plan that compensates AAA for
            3    administration costs as cases are actually administered and prosecuted, rather than
            4    inequitably and needlessly assessing fees for all cases at filing regardless of when a case
            5    will actually be able to proceed.” A true and correct copy of Postmates’ June 10, 2019
            6    letter to AAA is attached as Exhibit G.
            7          13.    On June 11, 2019, the claimants sent new purported arbitration demands to
            8    Postmates by mail. These new purported demands continued to assert generic claims
            9    that appeared to have been copied and pasted thousands of times.
          10           14.    On June 17, 2019, AAA reiterated its position that Keller Lenkner’s
          11     demands triggered arbitration proceedings and the imposition of filing fees, and offered
          12     to stay proceedings for $300 per claimant (over $1.5 million in total). A true and correct
          13     copy of the e-mail communications between AAA, Keller Lenkner, and Postmates
          14     between June 17, 2019 and December 6, 2019 are attached as Exhibit H. Keller Lenkner
          15     then requested that AAA “confirm that [Postmates] failed to meet the June 13 deadline
          16     and that AAA will decline to administer the cases due to [Postmates’] non-payment.” A
          17     true and correct copy of this e-mail is attached as Exhibit I.
          18           15.    On June 19, 2019, Postmates stated that it is “open to a solution” but
          19     “cannot agree to the one AAA proposed this week, which would offer no protection
          20     against the future assessment of $10+ million in immediately-payable fees irrespective
          21     of whether claimants intend to and actually do pursue arbitrations diligently.” Ex. H at
          22     25. AAA responded on June 21, 2019, stating that it would close the cases but that AAA
          23     “will abide by any court order directing the manner in which the underlying arbitrations
          24     should or should not proceed.” Ex. H at 24.
          25           16.    On October 22, 2019, the Adams Court entered an order granting in part
          26     and denying in part the cross-motions to compel arbitration. Adams, Dkt. 253. The
          27     court ordered the parties to arbitrate “in accordance with the Mandatory Arbitration
          28     Provision contained in the applicable Fleet Agreement,” but it declined to issue an order

Gibson, Dunn &
Crutcher LLP

                                                             5
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 6 of 17 Page ID #:318


            1    “compelling Postmates to pay outstanding and future arbitration fees” or to order
            2    couriers “to refile their demands and to proceed in a specific manner.” Id. Postmates
            3    has appealed the court’s order. See Postmates v. Adams, No. 19-17362 (9th Cir. 2020).
            4          17.    The same day, Keller Lenkner refiled substantively identical demands on
            5    behalf of 5,255 claimants with AAA, and asked AAA to invoice Postmates for filing
            6    fees. See Ex. H at 23.
            7          18.    On September 24, 2019, Keller Lenkner filed an arbitration demand on
            8    behalf of 1,250 additional claimants, seven days after learning that Postmates had
            9    entered into a proposed settlement in another case.
          10           19.    On September 26, 2019, Keller Lenkner filed a Petition to Compel
          11     Arbitration in the Northern District of Illinois, seeking an order requiring Postmates to
          12     “pay all arbitration filing fees” associated 200 demands previously filed on behalf of
          13     Illinois couriers. McClenon v. Postmates Inc., No. 1:19-cv-06415, Dkt. 1 (N.D. Ill. Sept.
          14     26, 2019). Postmates argued that Keller Lenkner sought to compel de facto class
          15     arbitration, and filed a cross-motion to compel individual arbitration as required by the
          16     Mutual Arbitration Provision’s Class Action Waiver. McClenon, Dkts. 17, 18.
          17           20.    On October 25, 2019, Postmates sent AAA a letter requesting that the new
          18     1,250 claimants’ claims be held in abeyance pending approval of a class action
          19     settlement pending in Rimler v. Postmates, No. CGC-18-567868 (S.F. Super. Ct.).
          20     Postmates proposed that individual arbitrators be assigned to 50 randomly-selected
          21     claimants to resolve threshold demand sufficiency and filing fee disputes, and that
          22     arbitration proceed on the merits for any claimants who submitted a sufficient demand.
          23     As part of this proposal, 50 arbitrations would proceed on a rolling basis, so that 50
          24     arbitrations were proceeding at all times. A true and correct copy of Postmates’ October
          25     25, 2019 letter is attached as Exhibit J.
          26           21.    On October 29, 2019, Keller Lenkner rejected Postmates’ proposal in a
          27     letter to AAA. It stated that it would not consent to a “cap” on the number of arbitration
          28     demands AAA would administer at a given time and insisted that Postmates “submit

Gibson, Dunn &
Crutcher LLP

                                                             6
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 7 of 17 Page ID #:319


            1    payment for each Claimant’s individual arbitration without further delay.” It did not
            2    explain how all claimants’ arbitrations could proceed simultaneously. A true and correct
            3    copy of Keller Lenkner’s October 29, 2019 letter is attached as Exhibit K.
            4          22.    On October 29, 2019, AAA notified Postmates that it had determined that
            5    the claimants had met their filing fee requirements as to the 5,255 demands that Keller
            6    Lenkner filed after this Court issued its October 22, 2019 Order, and requested that
            7    Postmates remit $10.1 million in filing fees by November 19, 2019. See Ex. H at 21.
            8          23.    On November 1, 2019, AAA acknowledged receipt of Postmates’ October
            9    25 letter and Keller Lenkner’s October 29 letter. AAA stated that it was “available to
          10     work with the parties where they are able to reach an agreement” on procedures for
          11     administering the arbitrations, “such as moving forward on a rolling basis.” A true and
          12     correct copy of this e-mail is attached as Exhibit L.
          13           24.    On November 19, 2019, Postmates wrote to AAA requesting a short
          14     extension of the payment deadline in view of the preliminary approval hearing scheduled
          15     in Rimler because the settlement would release the claimants’ claims against Postmates,
          16     Keller Lenkner had filed a motion to intervene in that case, and a hearing was scheduled
          17     for November 22, 2019. AAA granted an extension. See Ex. H at 19–20.
          18           25.    On November 20, 2019, Postmates wrote to AAA and Keller Lenkner to
          19     inform them that Postmates had filed a notice of appeal in Adams, and to emphasize that
          20     it is “ready, willing, and able to conduct truly individualized arbitrations in a manner
          21     that is workable and manageable for all involved.” Postmates reiterated its proposal that
          22     an arbitrator be appointed to resolve threshold issues for 50 randomly-selected
          23     claimants. It also stated that it was “willing to entertain alternative proposals from AAA
          24     and Claimants,” and that it “believe[d] that the parties would greatly benefit from a
          25     proposal from AAA, in particular, on how truly individualized arbitrations could
          26     realistically proceed.” Ex. H at 18.
          27           26.    On November 22, 2019, Keller Lenkner responded to Postmates’
          28     November 20 e-mail, providing an “update” on the Rimler settlement approval hearing,

Gibson, Dunn &
Crutcher LLP

                                                             7
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 8 of 17 Page ID #:320


            1    and rejecting Postmates’ proposal for commencing 50 arbitrations. Keller Lenkner did
            2    not offer a counter-proposal of its own. Instead, it stated that “[t]he only next step to
            3    which [it] will agree is for Postmates to pay the filing fees AAA has determined are
            4    required.” Ex. H at 17–18.
            5          27.    On November 22, 2019, AAA responded, stating that because “the parties
            6    have been unable to reach an agreement on an alternative process for handling the
            7    demands for arbitration filed by Claimants,” Postmates’ fees remained due on November
            8    25, 2019. It noted that “[i]f there is not an agreement on an alternative process and fees
            9    are not paid, the AAA will decline to administer these cases and the files will be closed.”
          10     Ex. H at 16–17.
          11           28.    On November 25, 2009, Postmates wrote to AAA and Keller Lenkner,
          12     explaining that the Rimler court continued the preliminary approval hearing to January
          13     31, 2020, and requesting an extension of the payment deadline as a result. Postmates
          14     also urged AAA “to propose or explain how Claimants’ demands could realistically
          15     proceed.” It acknowledged that “AAA may believe that Claimants will not agree to any
          16     proposal from either Postmates or AAA,” but said “that is no reason for AAA not to
          17     propose a solution to the manageability issues raised by mass arbitration.” Postmates
          18     further explained that Keller Lenkner was insisting that Postmates pay all fees upfront,
          19     even though the Adams court expressly declined to order Postmates to pay such fees.
          20     Ex. H at 15–16.
          21           29.    Keller Lenkner opposed Postmates’ November 25 request for an extension
          22     of the payment deadline. The same day, AAA responded and stated that “absent
          23     agreement of the parties on an alternative process,” Postmates’ fees remained due on
          24     November 25. Ex. H at 14–15.
          25           30.    Postmates followed up the same day, stating that it understood AAA’s
          26     correspondence to mean “that AAA has no objection to Postmates’ proposal . . . to have
          27     arbitrations commence,” and that “the reason AAA will not administer the demands
          28     according to Postmates’ proposal is that Claimants’ counsel will not agree to the

Gibson, Dunn &
Crutcher LLP

                                                             8
          Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 9 of 17 Page ID #:321


            1    proposal and the ‘only next step’ that Claimants’ counsel agrees to is the payment by
            2    Postmates of all assessed filing fees.” Postmates asked AAA “to clarify if any of this is
            3    incorrect.” Ex. H at 13.
            4          31.    On November 26, 2019, Keller Lenkner responded, claiming that
            5    Postmates proposal sought to “prioritiz[e] some Claimants’ demands over others and
            6    delay[] most Claimants’ arbitrations indefinitely.” Keller Lenkner also stated that “AAA
            7    made an administrative determination that Claimants met all of their filing
            8    requirements,” that “the only step remaining is for Postmates to remit the full payment
            9    that AAA has determined Postmates owes,” and that “if Postmates fails to pay its filing
          10     fees, that refusal will cause AAA to administratively close Petitioners’ arbitrations.” Ex.
          11     H at 13.
          12           32.    That same day, AAA wrote to Postmates and Keller Lenkner to inform
          13     them that it had administratively closed the files. Ex. H at 12. Postmates responded and
          14     reiterated its request that AAA explain how it proposed to administer Petitioners’
          15     arbitrations. Postmates specifically requested “that AAA send the parties a list of all
          16     arbitrators that AAA would make available for arbitration of these matters and their
          17     availability over the next year or more (whatever information is available).” Ex. H at
          18     11.
          19           33.    On November 27, 2019, Keller Lenkner filed a motion for an order to cause
          20     in Adams, arguing that Postmates should be held in civil contempt because it had not
          21     paid filing fees for all 5,255 claimants. Adams, Dkt. 256. Postmates explained that it
          22     was prepared to arbitrate on a truly individual basis, and that it could not be held in
          23     contempt because the court had expressly declined to order Postmates to pay fees.
          24     Adams, Dkt. 262.
          25           34.    On November 27, 2019, Postmates wrote to AAA and Keller Lenkner to
          26     request that AAA reopen its files as to the 5,255 Adams claimants. It also “offer[ed] to
          27     remit payment for 50 randomly-selected arbitrations,” under an express reservation of
          28     its right to raise demand sufficiency issues with the arbitrators. It explained that its

Gibson, Dunn &
Crutcher LLP

                                                             9
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 10 of 17 Page ID #:322


            1    proposal “will allow the parties to begin arbitrating expeditiously and in a manner that
            2    allows them to better understand how AAA intends to administer all 5,000-plus
            3    arbitrations simultaneously.” Postmates stated that it was “not married to this proposal”
            4    and would “gladly entertain a proposal from Petitioners or AAA on how all the
            5    arbitrations could proceed—simultaneously, staged, or otherwise.” It also repeated its
            6    request “that AAA share a list of all arbitrators that AAA would make available for
            7    arbitration of these matters and their availability.” Ex. H at 10–11.
            8          35.    On November 29, 2019, Keller Lenkner responded to Postmates’
            9    November 27 proposal by stating that they now had no objection to reopening the
          10     arbitrations of 50 claimants, but “that would provide no basis to reopen the arbitrations”
          11     of other claimants. They asserted that each claimant has an “individual right to arbitrate
          12     without delay,” but did not propose a method for arbitrating the claims of 5,255
          13     claimants “without delay.” Ex. H at 9–10.
          14           36.    On December 3, 2019, Postmates explained that it “is prepared to move
          15     forward, under a reservation of rights, with 50 arbitrations and pay fees associated with
          16     those 50,” and requested that AAA “send an invoice for the 50 which will be paid
          17     expeditiously.” Postmates also reiterated its request for “basic information from the
          18     AAA so that it can evaluate what would happen to the remaining claims,” and explained
          19     that it “is entitled to understand the effect of Claimants’ improper attempts to overwhelm
          20     the system, and to know whether it is being asked to pay fees for arbitrations long before
          21     they ever proceed.” Ex. H at 6. In response, Keller Lenkner stated that “[i]f Postmates
          22     truly wants to proceed with 50 arbitrations without conditions, it should identify those
          23     individuals and pay the requisite filing fees so the process can commence as to those 50
          24     claimants.” Ex. H at 6.
          25           37.    On December 4, 2019, Postmates inquired whether AAA would be sending
          26     an invoice for filing fees or otherwise moving forward with reopening 50 arbitrations.
          27     Postmates also asked whether “AAA is refusing to provide the requested information as
          28     to the other matters.” Ex. H at 4.

Gibson, Dunn &
Crutcher LLP

                                                            10
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 11 of 17 Page ID #:323


            1          38.    On December 6, 2019, AAA held an administrative conference with the
            2    parties. During the conference, Postmates reiterated its offer to remit filing fees for 50
            3    arbitrations, and asked AAA to reopen the remaining matters and provide the requested
            4    information. Keller Lenkner did not object to beginning 50 arbitrations, but it insisted
            5    that the remaining matters should not be reopened. The AAA administrator also refused
            6    to provide the requested information. When asked why, the AAA administrator stated
            7    that AAA does not provide services for free. To address that concern, and to ensure that
            8    it has sufficient information to evaluate how AAA would administer the other 5,205
            9    arbitrations, Postmates offered to pay AAA for its time spent providing the requested
          10     information, and to pay for any additional hearings regarding Postmates’ requests for
          11     information and for the reopening of all matters. The AAA administrator stated that
          12     Postmates could submit a formal request in writing, which would be reconsidered and
          13     escalated within AAA. Following the administrative conference, AAA and Postmates
          14     sent emails memorializing the discussions. Ex. H at 1–2.
          15           39.    On December 10, 2019, Postmates submitted a formal request to AAA. It
          16     asked AAA for specific categories of information, including “a list of all arbitrators that
          17     AAA would make available for arbitration of these matters and their availability over
          18     the next year or more.” Postmates also identified 50 claimants whose arbitrations should
          19     begin immediately. And it identified 1,299 claimants who indisputably have no claims:
          20     715 claimants who have never accepted the Fleet Agreement, 480 additional claimants
          21     who never used the Postmates platform to make a delivery, 95 additional claimants
          22     whose claims had been released as part of the class action settlement finally approved in
          23     Singer v. Postmates, Inc., No. 4:15-cv-01284-JSW, Dkt. 98 (N.D. Cal. Apr. 25, 2018),
          24     and 9 claimants who had elected not to move forward. A true and correct copy of
          25     Postmates’ request to AAA is attached as Exhibit M.
          26           40.    On December 11, 2019, Keller Lenkner wrote to AAA and Postmates,
          27     arguing that “Postmates has no basis to ask AAA to reverse its decision to close
          28     Claimants’ arbitrations.” Keller Lenkner also suggested that Postmates should be

Gibson, Dunn &
Crutcher LLP

                                                            11
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 12 of 17 Page ID #:324


            1    required to pay filing fees for claimants who never signed the Fleet Agreement, stating
            2    that Postmates “has now waived three times over any objection regarding the existence
            3    of a valid arbitration agreement with Claimants.” Keller Lenkner further stated that
            4    “substantially all of the people Postmates cannot find could likely be identified based on
            5    supplemental information we could provide,” but did not provide any “supplemental
            6    information.” A true and correct copy of this e-mail is attached as Exhibit N.
            7          41.    Keller Lenkner also separately wrote to Postmates’ counsel concerning “the
            8    list of Adams Petitioners Postmates sent to AAA who Postmates claims it cannot locate
            9    in its records and are therefore not a party to a valid arbitration agreement with
          10     Postmates.” Keller Lenkner did not deny that 480 claimants never used the Postmates
          11     platform to make a delivery, or that 95 additional claimants released their claims in the
          12     Singer settlement. Nor did it express any specific disagreement as to a single one of the
          13     715 claimants identified by Postmates as not having signed the Fleet Agreement.
          14     Instead, Keller Lenkner again suggested that Postmates should be forced to arbitrate with
          15     claimants who never signed the Fleet Agreement, stating that “Postmates is under a
          16     federal Court order to arbitrate with each Adams Petitioner and cannot disregard that
          17     order simply because it regrets its tactical to [sic] decision not [to] raise certain
          18     arguments with the Adams Court.”           Keller Lenkner then offered to “provide
          19     supplemental information to help [Postmates] identify the remaining Petitioners,” but
          20     asked that Postmates first confirm that “it has conducted a proper search.” Keller
          21     Lenkner did not explain what it considered to be a “proper search.” A true and correct
          22     copy of this e-mail is attached as Exhibit O.
          23           42.    Postmates wrote three e-mails in response. In the first e-mail, Postmates
          24     explained that Keller Lenkner did not “object[] to the immediate commencement of the
          25     50 arbitrations,” “to the AAA providing the information that Postmates has requested
          26     from the AAA on numerous occasions,” or “to the AAA complying with its ‘limited’
          27     procedures, at Postmates’ expense, in order to provide the requested information.”
          28     Postmates also observed that Keller Lenkner did not disagree “as to a single one of the

Gibson, Dunn &
Crutcher LLP

                                                            12
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 13 of 17 Page ID #:325


            1    715 people identified by Postmates as not having signed the Fleet Agreement,” “as to a
            2    single one of the 480 people identified by Postmates as not having ever completed a
            3    delivery on the Postmates platform,” or “as to a single one of the 95 people identified as
            4    having already settled the very claims that [Keller Lenkner] purports to want to bring
            5    again on their behalf.” And Postmates stated that Keller Lenkner’s “failure to disagree
            6    as to any of these people constitutes a stunning admission that the AAA should not
            7    invoice any fees for these claims and they should not be permitted to proceed even if,
            8    after the AAA provides the requested information, any other claims are permitted to
            9    proceed.” Postmates invited Keller Lenkner to provide any “additional information that
          10     may answer” why Keller Lenkner “wrongfully asserted that over 1,200 people had valid
          11     claims to pursue in the AAA.” A true and correct copy of this e-email is attached as
          12     Exhibit P.
          13           43.    In the second e-mail, Postmates stated that it would provide “the applicable
          14     arbitration agreement” for each of the 50 claimants whose claims shall proceed to
          15     arbitration, even though “it is Keller Lenkner’s obligation” to do so under Rule 4 of
          16     AAA’s Commercial Arbitration Rules and Mediation Procedures. Postmates also asked
          17     AAA to confirm whether it has the applicable arbitration agreement for each of the
          18     remaining 5,205 claimants. A true and correct copy of this e-mail is attached as Exhibit
          19     Q. In the third e-mail, Postmates asked Keller Lenkner to provide any “additional
          20     information that Postmates might consider in evaluating whether one or more of the
          21     people identified in Postmates’ correspondence was allegedly included by error.” A true
          22     and correct copy of this e-mail is attached as Exhibit R.
          23           44.    On December 13, 2019, AAA sent an invoice to Postmates for the filing
          24     fees associated with 50 claimants identified in its letter, which Postmates timely paid.
          25     AAA began assigning arbitrators to those claims, with a different arbitrator assigned
          26     to each claimant’s case. As of April 3, 2020, only 27 arbitrators have been confirmed
          27     and only 3 have held preliminary hearings.
          28

Gibson, Dunn &
Crutcher LLP

                                                            13
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 14 of 17 Page ID #:326


            1          45.    Postmates has learned that multiple law firms other than Keller Lenkner
            2    claim to represent about 586 Petitioners in separate arbitration proceedings against
            3    Postmates. First, two Petitioners—Monica Garcia and Cynthia Hall—filed arbitration
            4    demands against Postmates more than a year ago through separate counsel. Postmates
            5    paid filing fees for those two arbitrations, and those arbitrations have commenced. Yet,
            6    Keller Lenkner filed arbitration demands seemingly on these two individuals’ behalf,
            7    asserting claims that are identical or substantially similar to the claims they previously
            8    asserted. And Keller Lenkner and AAA have demanded that Postmates pay filing fees
            9    for these individuals, even though Postmates already paid those fees and commenced
          10     arbitrations. Second, a separate law firm has communicated to Postmates that it
          11     represents 8,964 claimants, and threatened to file arbitration demands on behalf of each.
          12     That law firm provided Postmates with a list of each purported claimant’s name. That
          13     list includes the names of 584 Adams claimants, and a total of 1,368 names that also
          14     appear on a client list provided by Keller Lenkner in October 2019 for purposes of
          15     demanding data for its purported California clients. Postmates cannot guarantee that
          16     each overlapping name corresponds to the same person, but that so many names match
          17     raises questions about who actually represents these individuals.
          18           46.    On February 15, 2020, Keller Lenkner simultaneously filed an additional
          19     10,356 demands against Postmates, each alleging worker misclassification and
          20     violations of California wage and hour laws, California’s Unfair Competition Law, and
          21     unspecified “applicable Municipal Codes.” Many couriers’ demands also assert claims
          22     for alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 206–207 (“FLSA”).
          23     A true and correct copy of three samples of these arbitration demands is attached as
          24     Exhibit S. As with previous sets of demands, the new 10,356 demands are virtually
          25     identical, and use boilerplate language stating only that the claimant “has been a courier
          26     for Postmates” and that “Postmates has misclassified Claimant as an independent
          27     contractor.” Although each demand seeks the same type of relief, each demand states a
          28     different “amount of claim” that is “subject to amendment according to proof.” The

Gibson, Dunn &
Crutcher LLP

                                                            14
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 15 of 17 Page ID #:327


            1    demands do not explain how the “amount of claim” was calculated or what type of relief
            2    it represents.
            3           47.       On February 24, 2020, AAA emailed counsel for Postmates confirming
            4    receipt of the 10,356 demands. AAA stated that the demands would be administered
            5    according to its Employment Arbitration Rules, and that AAA intended to administer
            6    the 10,356 demands collectively, as its e-mail to Postmates bore the subject line “10,356
            7    Individuals v. Postmates, Inc.” The e-mail also explained that the cases would “be
            8    administered in accordance with the ‘Administrative Group Filing Fees’ section” of the
            9    AAA Employment/Workplace Fee Schedule (as opposed to the filing fee schedule for
          10     truly individual demands), and stated that Postmates must pay $4,689,600 in initial filing
          11     fees by March 16, 2020. AAA stated that the demands are subject to SB 707 and that
          12     “payment must be received by April 15, 2020 or the AAA may close the parties’ cases.”
          13     A true and correct copy of the e-mail communications between AAA, Postmates, and
          14     Keller Lenkner between February 24, 2020 and March 31, 2020 is attached as Exhibit T.
          15            48.       The same day, AAA invoiced Postmates for $4,689,600 in filing fees for
          16     the 10,356 arbitrations.
          17            49.       On March 25, 2020, Postmates filed a complaint in this Court, seeking
          18     declaratory and injunctive relief on the grounds that Defendants violated their
          19     agreements to resolve disputes against Postmates in individual arbitration, and that SB
          20     707 is preempted by the FAA and unconstitutional. Dkt. 1.
          21            50.       The next day, Postmates informed AAA via e-mail that it had filed a lawsuit
          22     concerning the 10,356 purported arbitration demands. Postmates requested that AAA
          23     suspend administration of these matters for 60 days pursuant to AAA’s Employment
          24     Rule 1, which provides that “the AAA will suspend administration for 60 days” if “a
          25     party seeks judicial intervention with respect to pending arbitration” “within 30 days
          26     after the AAA’s commencement of administration.” Ex. T at 7–8.
          27            51.       On March 27, 2020, AAA denied Postmates’ request for a 60-day stay,
          28     stating that Employment Rule 1 could not be invoked until all filing fees have been paid

Gibson, Dunn &
Crutcher LLP

                                                               15
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 16 of 17 Page ID #:328


            1    by both parties. AAA then reminded counsel that these matters were subject to SB 707,
            2    and Postmates’ “payment must be received by April 15, 2020 or the AAA may close
            3    these cases.” Ex. T at 2.
            4          52.     On March 30, 2020, Postmates responded to AAA asking for a further
            5    explanation of its decision in light of AAA Employment Rule 4’s statement that an
            6    “arbitration shall be initiated” when “[t]he initiating party” pays “its . . . filing fee.”
            7    Postmates further requested explanation of how matters that AAA states have not even
            8    “commenced” can nevertheless be “close[d].” Postmates also requested “that AAA
            9    schedule an administrative conference so that Postmates may better understand AAA’s
          10     reasoning and discuss these issues.” Ex. T at 2.
          11           53.     On March 31, 2020, AAA denied Postmates’ request for an administrative
          12     conference without providing further explanation of its reasoning for denying the 60-
          13     day stay. Ex. T at 1.
          14           54.     Postmates and Keller Lenkner participated in a full-day mediation on
          15     March 31, 2020, in an attempt to resolve this dispute. The parties could not reach a
          16     resolution.
          17           55.     On April 2, 2020, Keller Lenkner sent an email to AAA and Postmates’
          18     counsel advising that 100 of the 10,356 Defendants “have advanced Postmates’s share
          19     of the filing and administrative fees by wire.” Keller Lenkner requested “that AAA
          20     assign these matters to arbitrators immediately so that [they] may seek an interim award
          21     for reimbursement of these fees and other remedies for Postmates’s failure to comply
          22     with its arbitration agreement and AAA’s Rules.” Keller Lenkner also requested that
          23     AAA not give Postmates the opportunity to review strike lists for the matters. A true
          24     and correct copy of this email is attached as Exhibit U.
          25           I declare under penalty of perjury under the laws of the State of California and the
          26     United States of America that the foregoing is true and correct and that I executed this
          27     Declaration on April 3, 2020, in Los Angeles, California.
          28     //

Gibson, Dunn &
Crutcher LLP

                                                            16
         Case 2:20-cv-02783-PSG-JEM Document 8-2 Filed 04/03/20 Page 17 of 17 Page ID #:329


            1
                                                               Theane Evangelis
            2
            3
            4
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                    17
